EXHIBIT ROGERS COMMUNICATIONS INC. AT A GLANCE For a detailed discussion of our financial and operating metrics, and results, please see the accompanying 2007 MD&A later in this report. ROGERS COMMUNICATIONS INC. IS A DIVERSIFIED CANADIAN COMMUNICATIONS AND MEDIA COMPANY ENGAGED IN THREE PRIMARY LINES OF BUSINESS. ROGERS WIRELESS IS CANADA’S LARGEST WIRELESS VOICE AND DATA COMMUNICATIONS SERVICES PROVIDER AND THE COUNTRY’S ONLY CARRIER OPERATING ON THE WORLD STANDARD GSM TECHNOLOGY PLATFORM. ROGERS CABLE IS CANADA’S LARGEST CABLE TELEVISION PROVIDER, OFFERING CABLE TELEVISION, HIGH-SPEED INTERNET ACCESS, AND TELEPHONY SERVICES FOR RESIDENTIAL AND BUSINESS CUSTOMERS, AND OPERATING A RETAIL DISTRIBUTION CHAIN WHICH OFFERS ROGERS BRANDED WIRELESS AND HOME ENTERTAINMENT PRODUCTS AND SERVICES. ROGERS MEDIA IS CANADA’S PREMIER GROUP OF CATEGORY-LEADING BROADCAST, PRINT AND ON-LINE MEDIA ASSETS WITH BUSINESSES IN RADIO AND TELEVISION BROADCASTING, TELEVISED SHOPPING, MAGAZINE AND TRADE JOURNAL PUBLICATION, AND SPORTS ENTERTAINMENT. ROGERS COMMUNICATIONS ROGERS WIRELESS ROGERS CABLE ROGERS MEDIA TABLE OF CONTENTS 2 LETTER TO SHAREHOLDERS 4 CONNECTING MATTERS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS 76 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING 76 AUDITORS’ REPORT TO THE SHAREHOLDERS 77 CONSOLIDATED STATEMENTS OF INCOME 78 CONSOLIDATED BALANCE SHEETS 79 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 80 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 81 CONSOLIDATED STATEMENTS OF CASH FLOWS 82 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 118 CORPORATE AND SHAREHOLDER INFORMATION CONNECTING WITH OUR SHAREHOLDERS FELLOW SHAREHOLDERS, 2007 was a year of continued solid growth in customers, revenues and cash flow. At the same time we further deleveraged our balance sheet, simplified our corporate structure and laid the groundwork for returning increasing amounts of cash to our shareholders. While we have much to do in continuing to reinforce our systems and capabilities, I am confident that we are exceptionally well-positioned to carry on our growth and success. Last year I wrote to you that our focus for 2007 would be on delivering profitable growth through innovation and disciplined execution, with an increasing focus on making Rogers what I call “industrial strength” – by putting in place the processes, platforms, people and controls that will support and secure the Company into the future. I am proud to report that we made great strides and delivered solidly on our objectives and targets for the year. I am pleased with our results in 2007 and most grateful to our thousands of employees across the country whose support and engagement enable us to deliver for our customers and shareholders. These are some of our more significant achievements for 2007: •We began 2007 by implementing a two-for-one split of our shares and raising the annual dividend from $0.075 to $0.16 per share – a 113% increase. We also increased the frequency of our dividend payments by changing the dividend distribution schedule from semi-annual to quarterly. As the year progressed, we were able to again raise the dividend, this time more than threefold from $0.16 to $0.50 per share annually. •For the year, we delivered continued strong double-digit growth in revenue, up 15%, and in adjusted operating profit, up 26%. As a result, free cash flow, defined as adjusted operating profit less integration expense, restructuring, PP&E expenditures and interest expense, increased 118% to $1.3 billion. •Our subscriber growth continued at solid rates reflecting healthy demand in our markets, the quality of our service offerings and the strength of the Rogers brand. Wireless subscribers now exceed 7 million and, again in 2007, we reduced customer churn and increased average revenue per user, while digital TV, Internet and cable telephony subscriber levels all grew at healthy rates as we continued to increase the penetration of these products. •We worked together with the wireless industry to launch number portability in Canada during March 2007, allowing consumers to change carriers while keeping their cellular phone number. Our processes and systems at Rogers were well prepared for this complicated transition, and wireless number portability has proven to be a seamless experience for our consumers. •The launch of our next generation HSPA network – the fastest wireless network and first of its kind in Canada – was accomplished in 25 markets across Canada. This powerful 3G technology significantly improves wireless data download speeds and has enabled us to offer customers new mobile multimedia services like video calling, video-on-demand, 25 channels of mobile TV, satellite radio-on-demand and access to more than one million downloadable songs. •We launched new “triple play” packages that combine digital cable, high-speed Internet and cable telephony services in discrete packages with easy-to-understand price points, which allow our customers to easily choose the television, high-speed Internet and home telephone plan that best meets their needs. •We opportunistically acquired the five Citytv television stations required to be divested by CTVglobemedia. This acquisition gave our media business a significantly enhanced broadcast television presence in the largest Canadian markets outside Québec and is a terrific complement to our existing television, radio and specialty channel assets. •I was most pleased when during the first part of 2007, Rogers finally achieved investment grade credit status following upgrades by the credit rating agencies Fitch, Moody’s and Standard & Poor’s. This had been an important goal for many years and it is a solid recognition of the healthy balance sheet now in place at Rogers. •We were also successful in greatly simplifying our corporate structure during 2007 by amalgamating RCI with its wholly owned cable and wireless holding company subsidiaries. All of our borrowings and swaps now reside at RCI, along with a new unsecured $2.4 billion bank credit facility, and this has enabled us to measurably streamline our reporting and compliance obligations. •For 2007, the RCI.b shares on the TSX appreciated by 31%. As well, coincident with our January 2008 release of 2007 subscriber results and the issuance of guidance for continued double-digit financial growth for 2008, our Board approved an increase in Rogers’ annual dividend from $0.50 to $1.00 per share effective in 2008. 2ROGERS COMMUNICATIONS
